AMENDMENT No. 2
TO THE
GULFMARK OFFSHORE, INC.
NON-EMPLOYEE DIRECTOR SHARE INCENTIVE PLAN
     THIS AGREEMENT is made by GulfMark Offshore, Inc., a Delaware corporation
(the “Company”),
WITNESSETH:
     WHEREAS, the Company previously adopted the GulfMark Offshore, Inc.
Non-Employee Director Share Incentive Plan (the “Plan”);
     WHEREAS, pursuant to Section 15 of the Plan, the Company has the right to
amend the Plan; and
     WHEREAS, the Company desires to amend the Plan;

    NOW, THEREFORE, the Board of Directors agrees that effective October 13,
2009, the Plan is amended as follows:

     1. Section 8 of the Plan is completely amended and restated to provide as
follows:
     8. ADJUSTMENT PROVISIONS – CHANGE IN CONTROL.
(a) If there shall be any change in the Common Stock, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option and Stock Award
(including any Unvested Stock Award) such that each such Stock Option and Stock
Award shall thereafter be exercisable or vested and deliverable for such
property as would have been received in respect of the Common Stock subject to
such Stock Option and Stock Award had such Stock Option and Stock Award been
exercised or vested and delivered in full immediately prior to such change or
distribution, and such an adjustment shall be made successively each time any
such change shall occur. In addition, in the event of any such change or
distribution, in order to prevent dilution or enlargement of a Non-Employee
Director’s rights under the Plan, the Board will have authority to adjust, in an
equitable manner, the number and kind of shares that may be issued under the
Plan, the number and kind of shares subject to outstanding Stock Options and
Stock Awards (including Unvested Stock Awards), and the exercise price
applicable to outstanding Stock Options.

- 1 -



--------------------------------------------------------------------------------



 



(b) Notwithstanding any other provision of the Plan, if there is a Change in
Control of the Company all then outstanding Stock Options shall immediately
become exercisable and all Unvested Stock Awards shall immediately become vested
and deliverable, as the case may be. For purposes of this Section 8(b), a
“Change in Control” shall be deemed to have occurred upon any of the following
events:
     (i) Change in Board Composition. Individuals who constitute the members of
the Board as of the date hereof (the “Incumbent Directors”), cease for any
reason to constitute at least a majority of members of the Board; provided that
any individual becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such individual’s appointment,
election or nomination was approved by a vote of at least 50% of the Incumbent
Directors; provided further that any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or contests by or on behalf of a “person” (within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;
     (ii) Business Combination. Consummation of (i) a reorganization, merger,
consolidation, share exchange or other business combination involving the
Company or any of its subsidiaries or the disposition of all or substantially
all the assets of the Company, whether in one or a series of related
transactions, or (ii) the acquisition of assets or stock of another entity by
the Company (either, a “Business Combination”), excluding, however, any Business
Combination pursuant to which: (A) individuals who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act), respectively, of
the then outstanding shares of common stock of the Company (the “Outstanding
Stock”) and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company (the
“Outstanding Company Voting Securities”) immediately prior to such Business
Combination beneficially own, upon consummation of such Business Combination,
directly or indirectly, more than 50% of the then outstanding shares of common
stock (or similar securities or interests in the case of an entity other than a
corporation) and more than 50% of the combined voting power of the then
outstanding securities (or interests) entitled to vote generally in the election
of directors (or in the selection of any other similar governing body in the
case of an entity other than a corporation) of the Surviving Corporation (as
defined below) in substantially the same proportions as their ownership of the
Outstanding Stock and Outstanding Company Voting Securities, immediately prior
to the consummation of such Business Combination (that is, excluding any
outstanding voting securities of the

- 2 -



--------------------------------------------------------------------------------



 



Surviving Corporation that such beneficial owners hold immediately following the
consummation of the Business Combination as a result of their ownership prior to
such consummation of voting securities of any company or other entity involved
in or forming part of such Business Combination other than the Company); (B) no
person (other than the Company, any subsidiary of the Company, any employee
benefit plan of the Company or any of its subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company) or group (as such term is defined in Rule 13d-3
under the Exchange Act) becomes the beneficial owner of 20% or more of either
(x) the then outstanding shares of common stock (or similar securities or
interests in the case of entity other than a corporation) of the Surviving
Corporation, or (y) the combined voting power of the then outstanding securities
(or interests) entitled to vote generally in the election of directors (or in
the selection of any other similar governing body in the case of an entity other
than a corporation); and (C) individuals who were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination constitute at least a majority of the
members of the board of directors (or of any similar governing body in the case
of an entity other than a corporation) of the Surviving Corporation; where for
purposes of this subsection (b), the term “Surviving Corporation” means the
entity resulting from a Business Combination or, if such entity is a direct or
indirect subsidiary of another entity, the entity that is the ultimate parent of
the entity resulting from such Business Combination;
     (iii) Stock Acquisition. Any person (other than the Company, any subsidiary
of the Company, any employee benefit plan of the Company or any of its
subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company) or group
becomes the beneficial owner of 20% or more of either (x) the Outstanding Stock
or (y) the Outstanding Company Voting Securities; provided, however, that for
purposes of this subsection (c), no Change in Control shall be deemed to have
occurred as a result of any acquisition directly from the Company; or
     (iv) Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).
(c) The Board, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder, and such
holder shall receive, with respect to each share of Common Stock subject to such
Stock Option, an amount equal to the excess of the Fair Market Value of such
shares of Common Stock immediately prior to the occurrence of such Change in
Control over the exercise price per share of such Stock Option; such

- 3 -



--------------------------------------------------------------------------------



 



amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction constituting the Change in Control)
or in a combination thereof, as the Board, in its discretion, shall determine.
The provisions contained in the preceding sentence shall be inapplicable to a
Stock Option granted within six (6) months before the occurrence of a Change in
Control if the holder of such Stock Option is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.
2. The Plan is amended by adding the following new Section 18 to the Plan:

- 4 -



--------------------------------------------------------------------------------



 



18. SECTION 409A. Awards shall be designed, granted and administered in such a
manner that they are either exempt from the application of, or comply with, the
requirements of section 409A of the Code (“Section 409A”). If the Board
determines that an award, payment, distribution, deferral election, transaction,
or any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken or implemented, cause a holder to become subject to
additional taxes under Section 409A, then unless the Board specifically provides
otherwise, such award, payment, distribution, deferral election, transaction or
other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of the Plan and/or award agreement will
be deemed modified, or, if necessary, suspended in order to comply with the
requirements of Section 409A to the extent determined appropriate by the Board,
in each case without the consent of or notice to the holder. The exercisability
of a Stock Option shall not be extended to the extent that such extension would
subject the holder to additional taxes under Section 409A. This Section 7.4 is
effective for awards granted under the Plan that are earned and vested on or
after January 1, 2005.
Adopted by the Board of Directors
On October 13, 2009

- 5 -